Citation Nr: 0514404	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for bilateral pes planus.

2.  Entitlement to service connection for a low back 
disorder, secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (RO) Regional Office (RO) in North Little 
Rock, Arkansas.  In that determination, the RO denied the 
veteran's claim for an evaluation in excess of 10 percent for 
bilateral pes planus and denied the claim of service 
connection for a low back disorder secondary to service-
connected bilateral pes planus.  The veteran disagreed and 
this appeal ensued.  

In April 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran contends that an increased disability rating is 
warranted for his service-connected bilateral pes planus.  He 
also seeks service connection for a low back disorder, which 
he alleges is proximately due to, or has been aggravated by, 
his service-connected bilateral pes planus.  

At his hearing before the Board, the veteran testified he had 
been receiving ongoing treatment at VA medical facilities for 
his bilateral pes planus and his low back disability.  He 
also alleged that both of these conditions had worsened 
significantly during the course of this appeal.  As the most 
recent VA treatment records in his claims folder are dated in 
December 2001, the veteran's treatment records should be 
updated and the veteran should be scheduled for a VA 
examination of the feet to determine the current severity of 
his bilateral pes planus.  

An additional VA examination is necessary to determine the 
etiology of the veteran's current low back disorder.  
Although the VA examiner in November 2002 opined that the 
veteran's lumbar spine disorder was a process of ageing, he 
did not consider or address the issue of whether there is an 
additional increment of disability of this condition due to 
aggravation by an established service-connected condition (in 
this case, bilateral pes planus).  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Accordingly, the case is remanded for the RO to undertake the 
following action:  

1.  Ask the veteran to identify (names, 
addresses, dates) all sources of 
treatment for his bilateral pes planus 
and low back disorder since December 
2001, and execute necessary records-
release forms.  Attempt to obtain copies 
of the related medical records that have 
not previously been obtained.  Regardless 
of his response, obtain treatment records 
dating back to December 2001 from the VA 
Medical Centers in Little Rock and in 
North Little Rock, Arkansas.  Associate 
all documents obtained with the claims 
file.  

2.  Schedule the veteran for a VA feet 
examination to determine the current 
severity of his bilateral pes planus.  
The claims folder must be made available 
to the examiner.  Ask the examiner to 
describe in as much detail as possible 
symptomatology relevant to the following: 
weight-bearing line over or medial to the 
great toe; inward bowing of the tendo 
achillis; pain on manipulation and use of 
the feet; objective evidence of marked 
deformity (pronation, abduction, etc.); 
indications of swelling on use; 
characteristic callosities; extreme 
tenderness of the plantar surfaces; 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation; and the use of orthopedic 
shoes or appliances (and results of such 
use).  Associate with the claims file the 
examination report.  

3.  Thereafter, schedule the veteran for a 
VA orthopedic examination to determine the 
etiology of any low back disorder.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  Ask the examiner to opine, 
after a thorough review of the veteran's 
claims file and examination of the 
veteran, whether it is at least as likely 
as not that the veteran's current low back 
disorder (1) resulted from his active duty 
military service, or (2) was caused or 
aggravated (made worse) by his service-
connected bilateral pes planus. Allen v. 
Brown, 7 Vet. App. 439 (1995).  Associate 
with the claims file the examination 
report.  

4.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, 
readjudicate the claims on appeal.  If 
either claim remains denied, the veteran 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



